IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

QUANTERIC M. BALCOM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D13-4275

STATE OF FLORIDA,

      Appellee.
____________________________/


Opinion filed October 8, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Quanteric M. Balcom, pro se, Appellant; Nancy A. Daniels, Public Defender, and
A. Victoria Wiggins, Assistant Public Defender, Office of the Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Office of the Attorney General, Tallahassee,
for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.